DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/18/2020 has been entered.

Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 05/20/2019 was acknowledged.  Claims 8–9 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 05/20/2019.

Information Disclosure Statement
As noted in the interview dated 04/13/2020, the Examiner has considered the Non-Patent Literature Documents 1, 2, and 3 of the IDS dated 11/08/2019 and an updated annotated IDS is included with this Office Action.

Response to Amendment
The amendment of 06/18/2020 has been entered.
Claims 1, 5, 13, and 20 are amended, claims 21–22 are new, and claims 10 and 14–15 have been cancelled due to the Applicant's amendment dated 06/18/2020.
Claims 1–9,11–13, and 16–22 are pending.

The objection to the specification as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 06/18/2020.
The rejection of claim 14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as set forth in the previous Office Action is moot because the claim is cancelled due to the Applicant's amendment dated 06/18/2020.
The rejection of claims 1–7 and 10–20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 06/18/2020.  However, as outlined below, new grounds of rejection have been made.
The rejection of claim 15 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon moot because the claim is cancelled due to the Applicant's amendment dated 06/18/2020.
The rejection of claims 1, 3–7, 11, 15, and 17–18 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. Adv. Mater. 2005, 17, 2077-2082 ("Kim") and the rejection of claims 10 and 13 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim as set forth in the previous Office Action are overcome due to the Applicant's amendment dated 06/18/2020.
The rejection of claims 1, 3–7, 10, 12–16, 18 under 35 U.S.C. 103 as being unpatentable over NOWATARI et al. US-20100301317-A1 ("Nowatari") in view of Kim et al. Adv. Mater. 2005, 17, 2077-2082 ("Kim") as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 06/18/2020.
The rejection of claims 1–7, 10, 12–13, 15–16, 18, and 20 under 35 U.S.C. 103 as being unpatentable over NOWATARI et al. US-20100301317-A1 ("Nowatari") in view of Kim et al. Adv. Mater. 2005, 17, 2077-2082 ("Kim") with supporting evidence provided by Baranoff et al. Dalton Trans., 2015, 44, 8318–8329 as set forth in the previous Office Action is withdrawn due to reconsideration of the original grounds of rejection.  However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Applicant’s arguments bridging pages 12–13 of the reply dated 06/18/2020 with respect to the rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over NOWATARI et al. US-20100301317-A1 ("Nowatari") in view of Kim et al. Adv. Mater. 2005, 17, 2077-2082 ("Kim")  as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues on pages 12–13 of the reply that SOX of Kim does not exhibit an emission from the first electronically excited state (Applicant points to page 2078, right column, lines 4-10 of Kim and Figures 1A and 1B of Kim) and therefore the claim 19.
Examiner's response -- While on page 2078, right column, lines 4–10, Kim recites, regarding SOX, "[n]o discernible enol emission was observed, indicating that the first excited singlet state (S1) of the E form decays mainly by the ESIPT route to S1 of the K form, rather than radiative relaxation to the ground state (S0) of the E form", Kim also specifically shows in Scheme 1 that there is emission from both the first and second electronically excited states: 
    PNG
    media_image1.png
    560
    938
    media_image1.png
    Greyscale
(Scheme 1(b)).  Therefore, the prior art Kim clearly teaches wherein the emission of the dual emitter SOX is effected both from the first electronically excited state and the second electronically excited state.
Additionally, the instant specification recites dual emitters are also referred to as ESIPT molecules (¶ [0025]) and provides specific examples of ESIPT molecules including SOX (¶ [0035]).  Since Kim teaches SOX, the same structure as disclosed by the Applicant, it appears that SOX is a dual emitter.  Given that SOX is an ESIPT molecule and a dual emitter, it 

Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 10–12 and 13 of the reply dated 06/18/2020 with respect to the prior art Nowatari and Kim have been fully considered, but they are not persuasive.
Applicant's argument -- Applicant argues on pages 10–12 and 13 of the reply that the claims have been amended to recite that “the further emitter is converted by the charge carriers into an electronically excited state and emits a radiation during a transition to a basic electronic state from this electronically excited state without any intramolecular charge transfer or intramolecular proton transfer” and “superimposition of the radiation of the further emitter and of the dual emitter generates radiation having a color rendering index (CRI) > 80" and therefore, Kim, Nowatari, and Baranoff, individually or in the proposed combinations, at least do not teach or suggest the amended features explicitly recited in the claims.
Examiner's response -- The independent claims 1 and 20 did not previously require the limitations as described above.  Claims 1 and 20 have been amended to include these limitations and they are addressed in the new grounds of rejection set forth below.  Additionally, Baranoff is no longer relied upon.

Claim Objections
Claims 1–6, 11–13, and 17–20 are objected to because of the following informalities: 
In claims 1–6, 11–13, and 17–20, it is suggested for ease of reading and grammatical clarity that the hyphens "-" be removed and semicolons or commas be used instead, as appropriate.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4–5, 13, and 19–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4, claim 4 recites the limitation "the first basic electronic state" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, claim 5 recites the limitations "the second basic electronic state" on lines 2 and 4 and "the first basic electronic state" on line 3.  There is insufficient antecedent basis for these limitations in the claim.  It is unclear if "the second basic electronic state" is referring to "a second basic state" in claim 1, from which it depends, or to another state.  For purposes of interpretation, "the second basic electronic state" will be interpreted as referring to either the "a second basic state" in claim 1, or to another state.
Regarding claim 13, claim 13 recites the limitations "the first basic electronic state" on lines 4 and 6–7 and "the second basic electronic state" on line 5.  There is insufficient antecedent basis for these limitations in the claim.  It is unclear if "the second basic electronic state" is referring to "a second basic state" in claim 1, from which it depends, or to another claim 1, or to another state.
Regarding claim 19, claim 19 recites the limitations "the first basic state and second basic state" on lines 15–16.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 20, claim 20 recites the limitations "the basic electronic state" on line 9 and "the second basic electronic state" on line 18.  There is insufficient antecedent basis for these limitations in the claim.  It is unclear if "the second basic electronic state" is referring to "a second basic state" of line 15 of the claim, or to another state.  For purposes of interpretation, "the second basic electronic state" will be interpreted as referring to either the "a second basic state" of line 15 of the claim, or to another state.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1–7, 11–13, 16–18, 20–22 are rejected under 35 U.S.C. 103 as being unpatentable over NOWATARI et al. US-20100301317-A1 ("Nowatari") in view of Hack et al. US-20040032205-A1 and Kim et al. Adv. Mater. 2005, 17, 2077-2082 ("Kim").
Regarding claims 1–4, 6–7, 11–12, 16–18, 21–22, Nowatari teaches a light emitting element illustrated in Fig. 5A: 
    PNG
    media_image2.png
    761
    419
    media_image2.png
    Greyscale
comprising a first EL layer 103 and a second EL layer 107 between an anode 101, a cathode 102, and a charge generation layer 106.  The charge generation layer is between the first EL layer 103 and second EL layer 107 (¶ [0124]) (per claim 16).  Nowatari teaches the first EL layer 103 includes a first light-emitting layer 103a which exhibits an emission spectrum having a peak in the blue to blue-green wavelength range and a second light-emitting layer 103b which exhibits an emission spectrum having a peak in the yellow to orange wavelength range. Further, the second EL layer 107 includes a third light-emitting layer 107a which exhibits an emission spectrum having a peak in the blue-green to green wavelength range and a fourth light-emitting layer 107b which claim 18).

Nowatari does not specifically disclose a light emitting element as discussed above wherein specifically the superimposition of the radiation of the further emitter and of the dual emitter generates radiation having a color rendering index (CRI) > 80.  However, as discussed above, Nowatari teaches the device comprising the first light-emitting layer 103a which exhibits an emission spectrum having a peak in the blue to blue-green wavelength range, the third light-emitting layer 107a which exhibits an emission spectrum having a peak in the blue-green to green wavelength range, and the fourth light-emitting layer 107b which exhibits an emission spectrum having a peak in the orange to red wavelength range.  Further, while Nowatari teaches exemplary emitting materials (¶ [0133]-[0136]), Nowatari teaches that materials that can be applied to the light-emitting element are not limited to those given as examples (¶ [0132]).
Hack teaches an organic light emitting device plurality of regions, each region having an organic emissive layer adapted to emit a different spectrum of light, wherein the regions in combination emit light suitable for illumination purposes (Abstract, ¶ [0009]).  Hack teaches based on the standards established by conventional light sources, goals for an OLED used for conventional lighting include a CRI most preferably greater than about 90 (¶ [0021]), and a CRI of 85 and above are generally considered excellent for illumination (¶ [0049]).  Hack teaches a specific composite spectrum 310, shown in FIG. 3, comprising a fluorescent blue (NPD) spectrum 320, a fluorescent green (Alq) spectrum 330, and a phosphorescent red (PQ14) spectrum 340 wherein the composite spectrum 310 has a CRI of 98 (¶ [0045]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Nowatari by forming the first light-emitting layer 103a which exhibits an emission spectrum having a peak in 
Additionally, Hack teaches the composite spectrum, comprising the fluorescent blue NPD, the fluorescent green Alq, and the phosphorescent red PQ14 has a CRI of 98 and a CRI of 85 and above are generally considered excellent for illumination therefore forming the light emitting layers in the device of Nowatari out of the compounds taught by Hack would yield the benefit of a CRI of 98 (per claims 21–22) which would be considered excellent for illumination, as described above.
NPD and Alq, when photoexcited, fluoresce and thus possesses an electronically excited state and emits radiation during a transition to a basic electronic state from the electronically excited state. Compound PQ14, when photoexcited, phosphoresces and thus possesses an electronically excited state and emits radiation during a transition to a basic electronic state from the electronically excited state.  Further, compounds NPD, Alq, and PQ14 are not taught to comprise any intramolecular charge transfer or intramolecular proton transfer.  claim 2).

Nowatari in view of Hack does not specifically disclose a light emitting element as discussed above wherein the light emitting region(s) comprise the claimed dual emitter.  However, as discussed above, Nowatari teaches the device comprising the second light-emitting layer 103b which exhibits an emission spectrum having a peak in the yellow to orange wavelength range.  Further, while Nowatari teaches exemplary emitting materials (¶ [0133]-[0136]), Nowatari teaches that materials that can be applied to the light-emitting element are not limited to those given as examples (¶ [0132]).
Kim teaches an exited state intramolecular proton transfer (ESIPT) dye DOX with orange keto emissions (page 2077, right-hand column, middle paragraph; Figure 1a; and Figure 2).  Kim discloses an electroluminescent (EL) device comprising an ITO anode, a Mg/Ag cathode, and an emitting layer between the anode and the cathode, the emitting layer comprising the ESIPT dye DOX in PVK (page 2079, right-hand column, last paragraph; page 2081, right-hand column, last paragraph; and Scheme 1). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have further modified the device of Nowatari in view of Hack by forming the second light-emitting layer 103b which exhibits an emission spectrum having a peak in the yellow to orange wavelength range out of the dye DOX, as taught by Kim.  One would have been motivated to do so because Nowatari teaches the second light-emitting layer 103b exhibits an emission spectrum having a peak in the yellow to orange wavelength range and Kim teaches an ESIPT dye DOX with orange emission.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP 2144.07.
The ESIPT dyes exhibit a four level reaction triggered by photoexcitation wherein keto-enol tautomerism is induced by ESIPT (per claim 6): electronic ground state enol form (E) [Wingdings font/0xE0] electronically excited state enol form (E*) [Wingdings font/0xE0] electronically excited state keto form (K*) [Wingdings font/0xE0] electronic ground state keto form (K) [Wingdings font/0xE0] electronic ground state enol form (E) (page 2078, left-hand column).  DOX is an ESIPT dye and thus has a first electronically excited state enol form (E*) and a second electronically excited state keto form (K*), which can be reached from the first electronically excited state by intramolecular proton transfer.  DOX has an emission proceeding from the second electronically excited state keto (K*) into an electronic second ground state keto form (K) (page 2078, left-hand column) and has an emission proceeding from the first electronically excited state keto (E*) into an electronic first ground state enol form (E) (Scheme 1; page 2078, right-hand column, first paragraph, Fig. 3a).  Therefore, DOX corresponds to the dual emitter.

The modified device of Nowatari in view of Hack and Kim comprises the first light-emitting layer 103a which exhibits an emission spectrum having a peak in the blue to blue-green wavelength range comprising the fluorescent blue compound NPD, the second light-emitting layer 103b which exhibits an emission spectrum having a peak in the yellow to orange wavelength range comprising the dye DOX, the third light-emitting layer 107a which exhibits an emission spectrum having a peak in the blue-green to green wavelength range comprising the fluorescent green compound Alq, and the fourth light-emitting layer 107b which exhibits an emission spectrum having a peak in the orange to red wavelength range comprising the phosphorescent red compound PQ14.  While, it is not specifically taught the combination of these specific emitters in the modified device of Nowatari in view of Hack and Kim would produce radiation having a color rendering index of (CRI) greater than or equal to 95, the instant specification recites at paragraph [0047] that a high CRI value can be achieved by virtue of the fact that the white spectrum of the organic optoelectronic apparatus covers the visible range as 

The modified device of Nowatari in view of Hack and Kim meets the limitation of claims 1–4, 6–7, 11–12, 16–18, 21–22.
Per claim 3, the dual emitter DOX transitions from an electronically excited state directly to an electronic ground state and emits light (page 2078, left-hand column; and Scheme 1), which is fluorescence.  Therefore, the emitting layer comprises a fluorescent dual emitter.
Per claim 4, the instant specification in paragraph [0020] recites: "[i]f the intramolecular proton transfer or the intramolecular charge transfer during the transition starting from the first electronically excited state to the second electronically excited state is effected more rapidly than the radiation-emitting decomposition starting from the first electronically excited state into the first basic electronic state, the dual emitter comprises an emission mainly from the second electronically excited state".  Kim discloses DOX exhibits mainly keto emission and a small per claim 4. 
Per claim 7, the dual emitter DOX corresponds to the first compound on page 14 of the instant specification and comprises the general tautomeric boundary formula 
    PNG
    media_image3.png
    119
    445
    media_image3.png
    Greyscale
wherein:
L is nitrogen;
R1 and R2 are part of a heteroaromatic system (1,3,4-oxadiazole) which is further substituted and R3 and R4 are part of a aromatic system (benzene) which is further substituted.
Per claims 11 and 17, the first EL layer 103 includes the further emitter fluorescent compound NPD and the dual emitter DOX.
Per claim 12, the first light-emitting layer 103a which comprises the further emitter fluorescent compound NPD and the second light-emitting layer 103b comprises the dual emitter DOX.

Regarding claim 5, Nowatari in view of Hack and Kim teaches modified device as discussed above with respect to claim 1.
Nowatari in view of Hack and Kim appears silent with respect to the property of wherein a transition starting from the second basic electronic state of the dual emitter to the first basic electronic state is more rapid than a radiating transition starting from the second electronically excited state to the second basic electronic state.
The instant specification paragraph [0029] recites: "the transition starting from the second basic electronic state of the dual emitter to the first basic electronic state is more rapid that the radiating transition starting from the second electronically excited state to the second basic electronic state, for which reason the second basic electronic state of the dual emitter is scarcely populated".  Further, the instant specification recites dual emitters are also referred to as ESIPT molecules (¶ [0025]) and examples of ESIPT molecules include DOX (¶ [0035]).
Kim discloses that during the four level reaction triggered by photoexcitation wherein keto-enol tautomerism is induced by ESIPT (excited-state intramolecular proton transfer), the ground-state K form exists only transiently without contribution to the static absorption (page 2078, left-hand column; and page 2077, right-hand column, second paragraph).
Therefore, the property of an intramolecular proton transfer or an intramolecular charge transfer from the second basic electronic state to the first basic electronic state of the dual emitter is effected more rapidly than a radiating transition from the second electronically excited state to the second basic electronic state is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.

Regarding claim 13, Nowatari in view of Hack and Kim teaches modified device as discussed above with respect to claim 1.
Nowatari in view of Hack and Kim appears silent with respect to the property of wherein the energy level spacing between the electronically excited state and the basic electronic state of the further emitter is between the energy level spacings of the first electronically excited state and the first basic electronic state and the second electronically excited state and the second 
Kim discloses DOX keto emission (second electronic excited state to second electronic ground state) is orange and DOX enol emission (first electronic excited state to first electronic ground state) is blue (page 2078, right-hand column; and Figure 1a) while the fluorescent emission (electronically excited state to basic electronic state) of the further emitter compound Alq is green, which is energetically between the keto and enol emissions of DOX and the blue DOX enol emission (first electronic excited state to first electronic ground state) is more energetic than the emission of compound Alq which is green.
Therefore, the property of wherein the energy level spacing between the electronically excited state and the basic electronic state of the further emitter is between the energy level spacings of the first electronically excited state and the first basic electronic state and the second electronically excited state and the second basic electronic state of the dual emitter and wherein the energy level spacing of the first electronically excited state and the first basic electronic state of the dual emitter is more highly energetic than the energy level spacing between the electronically excited state and the basic electronic state of the further emitter is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.

Regarding claim 20, Nowatari in view of Hack and Kim teaches modified device as discussed above with respect to claim 1
Nowatari in view of Hack and Kim appears silent with respect to the property of wherein the energy level spacing between the electronically excited state and the basic electronic state of the further emitter is greater than the energy level spacing between the second electronically excited state and the second basic electronic state of the dual emitter.
Kim discloses DOX keto emission (second electronic excited state to second electronic ground state) is orange (page 2078, right-hand column; and Figure 1a) while the fluorescent emission (electronically excited state to basic electronic state) of the further emitter compound Alq is green, therefore the green emission (electronically excited state to basic electronic state) of compound Alq is greater in energy than the orange DOX keto emission (second electronic excited state to second electronic ground state).
Therefore, the property of wherein the energy level spacing between the electronically excited state and the basic electronic state of the further emitter is greater than the energy level spacing between the second electronically excited state and the second basic electronic state of the dual emitter is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over NOWATARI et al. US-20100301317-A1 ("Nowatari") in view of Kim et al. Adv. Mater. 2005, 17, 2077-2082 ("Kim").
Regarding claim 19, Nowatari teaches a light emitting element illustrated in Fig. 5A: 
    PNG
    media_image4.png
    761
    419
    media_image4.png
    Greyscale
comprises a first EL layer 103 and a second EL layer 107 between an anode 101, a cathode 102, and a charge generation layer 106.  The charge generation layer is between the first EL layer 103 and second EL layer 107 (¶ [0124]).  Nowatari teaches the first EL layer 103 includes a first light-emitting layer 103a which exhibits an emission spectrum having a peak in the blue to blue-green wavelength range and a second light-emitting layer 103b which exhibits an emission spectrum having a peak in the yellow to orange wavelength range. Further, the second EL layer 107 includes a third light-emitting layer 107a which exhibits an emission spectrum having a peak in the blue-green to green wavelength 
Nowatari does not specifically disclose a light emitting element as discussed above wherein the light emitting region(s) comprise the claimed dual emitter and further emitter in host PVK.  However, Nowatari teaches the light emitting layer preferably has a structure in which the light emitting materials are dispersed in a host material, and teaches specific examples of host material including PVK (¶ [0079]).
Kim teaches two different exited state intramolecular proton transfer (ESIPT) dyes SOX and DOX with blueish-green (SOX) and orange (DOX) keto emissions (page 2077, right-hand column, middle paragraph; Figure 1a; and Figure 2).  Kim discloses an electroluminescent (EL) device comprising an ITO anode, a Mg/Ag cathode, and an emitting layer between the anode and the cathode, the emitting layer comprising the ESIPT dyes SOX and DOX in PVK (page 2079, right-hand column, last paragraph; page 2081, right-hand column, last paragraph; and Scheme 1). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Nowatari by forming the second light-emitting layer 103b out of the dye DOX and the third light-emitting layer 107a out of dye SOX, as taught by Kim.  One would have been motivated to do so because Nowatari teaches a second light-emitting layer 103b which exhibits an emission spectrum having a peak in the yellow to orange wavelength range and a third light-emitting layer 107a which exhibits an emission spectrum having a peak in the blue-green to green wavelength range and Kim teaches two different ESIPT dyes SOX with blueish-green emission and DOX with orange emissions.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP 2144.07.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the light-emitting layers with host compound PVK, because it would have been choosing from the list of preferred host materials, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host in the light emitting layer of the light emitting element of Nowatari and possessing the properties taught by Nowatari.  One of ordinary skill in the art would have been motivated to produce additional devices comprising preferred host materials having the properties taught by Nowatari in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The dyes exhibit a four level reaction triggered by photoexcitation wherein keto-enol tautomerism is induced by ESIPT (per Claim 6): electronic ground state enol form (E) [Wingdings font/0xE0] electronically excited state enol form (E*) [Wingdings font/0xE0] electronically excited state keto form (K*) [Wingdings font/0xE0] electronic ground state keto form (K) [Wingdings font/0xE0] electronic ground state enol form (E) (page 2078, left-hand column).
SOX can be excited to second electronically excited state keto form (K*) via intramolecular proton transfer from a first electronically excited state enol form (E*), and has an emission proceeding from the second electronically excited state keto form (K*) into the electronic second ground state keto form (K) (page 2078, left-hand column; Scheme (1b); and ).  Therefore, SOX corresponds to the further emitter.  
DOX is an ESIPT dye and thus has a first electronically excited state enol form (E*) and a second electronically excited state keto form (K*), which can be reached from the first electronically excited state by intramolecular proton transfer and has an emission proceeding from the second electronically excited state keto (K*) into an electronic second ground state keto form (K) (page 2078, left-hand column) and has an emission proceeding from the first electronically excited state keto (E*) into an electronic first ground state enol form (E) (Scheme 1; page 2078, right-hand column, first paragraph).  Further, in PVK film, the emission from the 
Per Claim 19, the EL device of Nowatari in view of Kim comprises, between and anode (first electrode) and a cathode (second electrode), a stack of emitting layers (radiation emitting region) which comprises DOX (a dual emitter) and SOX (a further emitter).  The further emitter SOX is also a dual emitter because it is an ESIPT dye and thus has a first electronically excited state enol form (E*) and a second electronically excited state keto form (K*), which can be reached from the first electronically excited state by intramolecular proton transfer and has an emission proceeding from the second electronically excited state keto (K*) into an electronic second ground state keto form (K) (page 2078, left-hand column; and Figure 1b).  The stack of emitting layers (radiation emitting region) comprise two different emitting layers, the second light-emitting layer 103b comprises the dual emitter DOX (corresponds to the claimed first radiation-emitting layer comprising the dual emitter), and the third light-emitting layer 107a comprises the further emitter SOX (corresponds to the claimed to second radiation-emitting layer comprising the further emitter).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Hu et al. Synthetic Metals 137 (2003) 1123–1124 teaches a blue organic light-emitting device based on an emissive layer of HOXD, which exhibits excited state intramolecular proton transfer (ESIPT) (Abstract).
Park et al. J. AM. CHEM. SOC. 2009, 131, 14043–14049 teaches White-light-emitting single molecules based on excited-state intramolecular proton transfer materials (Abstract).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                                                                                                                                                                                                                                /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        
/E.M.D./Examiner, Art Unit 1786